Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.

3.	Claims 1-20 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 09/11/2020.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 20100047853, published on February 25, 2010).
	Claims 1, 4, 13-18 and 20 are herein drawn to a method for determining responsiveness of a patient's tumor to an immunotherapeutic agent, the method comprising: obtaining a tumor tissue sample comprising stromal and immune cells associated with the tumor; culturing the tumor tissue sample in a gel with an air-liquid interface to provide a patient specific organoid (PDO) with stromal and immune cell elements; contacting the PDO with a candidate agent for a period of time sufficient to modulate immune cell activity; determining the effect of the candidate agent on immune cell activity.
	Kuo et al. teach a method for screening agents for their effect on intestinal cells for cancer treatment, the method comprising: contacting candidate agents with a culture, and determining the effect of said agent on the intestinal cells in said culture, wherein said culture is initiated with fragments of intestinal tissue, wherein said intestinal tissue is cultured in a gel with an air-liquid interface; see entire document, e.g. claims 1-3 and 11, [0011]. Kuo et al. teach the agents include monoclonal antibodies; see [0011]. The monoclonal antibodies for their effect on intestinal cells for cancer treatment of Kuo et al. meet the limitation of the instant claimed immunotherapeutic agent. Kuo et al. teach the tissues comprising stromal and myofibroblast elements; see [0126] and [0141]. Kuo et al. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the reference so as to screen antibodies for their effect on immune cells to target cancer cells for cancer treatment, comprising contacting candidate antibodies with a culture, and determining the effect of said antibodies on the immune cells in said culture, wherein said culture is initiated with fragments of intestinal tissue comprising tumor cells, stromal and immune cells, wherein said intestinal tissue is cultured in a gel with an air-liquid interface. One would have been motivated to do so because Kuo et al. teach a method for screening agents for their effect on intestinal cells for cancer treatment, the method comprising: contacting candidate agents with a culture, and determining the effect of said agent on the intestinal cells in said culture, wherein said culture is initiated with fragments of intestinal tissue, wherein said intestinal tissue is cultured in a gel with an air-liquid interface, wherein the agents include monoclonal antibodies; Kuo et al. teach that this model can be also potentially used to study intestinal epithelial interactions with other heterologous cell types, including immune cells. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the reference so as to arrive at the instant claimed invention, because the motivation to do so comes directly from the teachings of Kuo et al., which states that this model can be also potentially used to study other heterologous cell types, including immune cells.

The Applicant’s arguments:
The unexpected results are discussed, for example, Neal et al. (2018) Cell 175:1972-1988, which is based on the data presented in the specification.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The unexpected result is obtained with anti-PD-1 and/or anti-PDL1 antibodies.  However, the scope of the claims is broader than anti-PD-1 and/or anti-PDL1 antibodies 

8.	Claims 1-3 and 5-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 20100047853, published on February 25, 2010) as applied to claims 1, 4, 13-18 and 20 above, and further in view of Cooper et al. (US 20120321666, published on December 20, 2012).
	Claims 2-3 and 5-11, 13 are herein drawn to the method of claim 1, wherein the immune cells are T cells, wherein activation of immune cells is determined by measuring expression of mRNA or protein markers associated with immune activation, wherein the markers comprises IFNγ, granzyme and perforin.
	The teachings of Kuo et al. have been set forth in the above rejection of claims 11, 4, 13-18 and 20 under 35 U.S.C. 103.
	Kuo et al. do not teach the immune cells are T cells, and activation of T cells is determined by measuring expression of IFNγ, granzyme and perforin.
	However, these deficiencies are remedied by Cooper et al.
	Cooper et al. teach genes associated with T-cell activation are IFNγ, granzyme and perforin; see entire document, e.g. [0090]. Cooper et al. teach Flow Cytometry is used to determine the genes expression on the T cells; see [0052].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to screen antibodies for their effect on T cells to target cancer cells for cancer treatment, comprising measuring expression of IFNγ, granzyme and perforin on the T cells. One would have been motivated to do so because Kuo et al. teach a method for screening antibodies for their effect on immune cells for cancer treatment; Cooper et al. teach genes associated with T-cell activation are IFNγ, granzyme and perforin, and Flow Cytometry is used to determine the genes expression on the T cells. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to arrive at the instant claimed invention, because simple substitution of the immune cells of Kuo et al. for another immune cells (T cells) of Cooper et al. would obtain predictable results.
KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision January 2018), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the immune cells of Kuo et al. for another immune cells (T cells) of Cooper et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

The Applicant’s arguments:
Applicants submit that the teachings of Kuo are as discussed above, and do not make obvious the present claims.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
For the reasons discussed above in responding to these same arguments with respect to the rejection of the claims under § 103.

New Grounds of Rejection
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


10.	Claims 1-4, 14 and 16-18 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,704,026.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4, 14 and 16-18 are herein drawn to a method for determining responsiveness of a patient's tumor to an immunotherapeutic agent, the method comprising: obtaining a tumor tissue sample comprising stromal and immune cells associated with the tumor; culturing the tumor tissue sample in a gel with an air-liquid interface to provide a patient specific organoid (PDO) with stromal and immune cell elements; contacting the PDO with a candidate agent for a period of time sufficient to modulate immune cell activity; determining the effect of the candidate agent on immune cell activity.
Claims 1-7 of U.S. Patent No. 10,704,026 are drawn to a method comprising: initiating a culture by mixing fragments of a primary intestinal tissue explant with a gel solution; pouring the gel solution mixed with fragments of the primary intestinal tissue explant over a layer of gel formed in a transwell container with a lower semi-permeable support, placing the transwell in an outer dish comprising culture medium comprising exogenous R-spondin, wherein the level of the culture medium is maintained such that the gel containing the tissue is not submerged in the culture medium, wherein the explant is a cancer biopsy, the method comprising analyzing long term proliferation growth of 
Otherwise the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

Conclusion
11.	Claims 1-11, 13-18 and 20 are rejected. Claims 12 and 19 are objected to as being dependent upon a rejected base claim.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642